Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding *640thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz: Appellants contended that the totality of the circumstances were such as to deny appellants a fair trial; the indictment fails to state facts sufficient to constitute a crime and is jurisdictionally defective in that it fails to state specifically that the moneys which were received or agreed to be received were unlawful; appellants were denied their Sixth Amendment right to confront the witness by the failure of the prosecution to provide transcripts of the taped recorded interviews conducted between the witnesses and the District Attorney’s office; appellants’ Fifth Amendment privilege against self incrimination was violated by the use of unconstitutionally obtained evidence from a prior Grand Jury hearing to effect the indictment in the present case. The Court of Appeals considered these contentions and found that there was no violation of appellants’ constitutional rights. The construction of this court’s jurisdiction under the Constitution of the State of New York precludes the raising of issues to which no objection was made at trial unless they involve certain fundamental constitutional rights. Accordingly, this court did not pass on appellants’ contention that a part of the court’s charge to the jury, in effect, required appellants to prove their innocence. [See 32 N Y 2d 436.]